O’NIELL, J.
The defendant was found guilty of operating a blind tiger, in violation of Act No. 8 of Í915, was sentenced to pay a fine and be imprisoned, and has appealed. He relies upon a bill of exceptions reserved to the overruling of his motion in arrest of judgment. The grounds urged in the motion and the issues presented in this appeal are identically like those in the case of State v. Emile, 74 South. 163, ante, p. 829, No. 22210, in which the conviction and sentence were this day affirmed.
Por the reasons assigned in that case, the conviction and sentence herein appealed from are affirmed.